EXHIBIT 10(f)

Cabot Corporation

Compensation for Non-Employee Directors

On January 13, 2006, the Board of Directors of Cabot Corporation (“Cabot”)
approved the compensation outlined below for Cabot’s non-employee directors,
effective January 1, 2006.  There have not been any changes in these
arrangements since that time.

·                                          An annual retainer of $31,000 for
each non-employee director.

·                                          An annual retainer of $21,000 for
serving on the Audit Committee.

·                                          An annual retainer of $7,000 for
serving on each of the Compensation, Safety Health & Environmental Affairs, or
Governance and Nominating Committees.

·                                          An annual retainer of $30,000 for
serving as lead director.

·                                          An annual retainer of $40,000 for
serving as Chair of the Audit Committee.

·                                          An annual retainer of $10,000 for
serving as Chair of the Compensation, Safety Health & Environmental Affairs, or
Governance and Nominating Committees.

The standard compensation arrangements for non-employee directors also have
included an annual grant of shares of Cabot common stock.  On March 9, 2006,
Cabot’s stockholders approved a new Non-Employee Directors’ Stock Compensation
Plan.  The Plan provides for each of Cabot’s non-employee directors to receive a
grant of 2,500 shares of Cabot common stock with respect to compensation for
calendar year 2006.  For any given calendar year thereafter, the Governance and
Nominating Committee has the authority, in its sole discretion, to increase or
decrease the number of shares of Cabot common stock issuable to non-employee
directors. Cabot’s Corporate Governance Guidelines require non-employee
directors to have equity ownership in Cabot in the range of three times their
annual cash retainers.  It is expected that this ownership interest will
generally be achieved within a three-to-five year period beginning when a
director is first elected to the Board.  In addition, where equity-based
compensation is a component of compensation, each non-employee director is
required to retain the shares granted in any given year for a period of three
years from the date of issuance or until the director’s earlier retirement.

Directors also are reimbursed for travel expenses incurred for attending Board
and Committee meetings and are covered by Cabot’s travel accident insurance
policy for such travel.


--------------------------------------------------------------------------------